Title: From Thomas Jefferson to Andrew Ellicott, 29 January 1802
From: Jefferson, Thomas
To: Ellicott, Andrew


          
            Dear Sir
            Washington Jan. 29. 1802.
          
          I recieved, through mr Duane, from you, some copying ink, which I find on trial to be very good. if it be made in a way which would enable one when in the country, to furnish themselves, I would ask the reciept. that kind of ink being to be had only in Philadelphia & other large sea port towns, I have found it difficult to get a supply when I have been at home. I wish we had a good red ink which would keep.
          When you were here, we proposed to you the office of Surveyor General of the US. which you thought not acceptable unless the public would pay another clerk. on conversation with mr Gallatin he assures me the necessary clerks are paid by the public, & not by the principal. this obstacle being removed, I renew the proposal to you, and shall be glad if you will accept, as I think it very desireable not only that the public work should be done with accuracy, but that some person should be there who would be fixing the interesting points in geography. I ask one favor of you however, not to mention a tittle of this to any mortal breathing however confidential, until I send you the commission, which shall be shortly after I learn from you that you will accept it. health and best wishes.
          
            Th: Jefferson
          
        